NO. COA13-444

                    NORTH CAROLINA COURT OF APPEALS

                         Filed:      4 February 2014




IN THE MATTER OF C.W.F.
                                          Moore County
                                          No. 12 SPC 364J




     Appeal by juvenile respondent from order entered 22 August

2012 by Judge Don W. Creed, Jr. in Moore County District Court.

Heard in the Court of Appeals 25 September 2013.


     Attorney General Roy Cooper, by Assistant Attorney General
     Charlene Richardson and Special Deputy Attorney General Lisa
     Corbett, for the State.

     Appellate Defender Staples Hughes, by Assistant Appellate
     Defender David W. Andrews, for juvenile respondent-appellant.

     Miranda R. McCoy, for petitioner-appellee Jackson Springs
     Treatment Center.


     CALABRIA, Judge.


     C.W.F.   appeals   an   order    concurring   with   the   voluntary

admission of a minor and authorizing a continued admission for

inpatient psychiatric treatment for a period of 90 days. We vacate

the order and remand to the trial court for findings.
                                           -2-
     On    7    August    2012,    C.W.F’s       mother   consented    to    C.W.F.’s

evaluation for treatment, services and support provided by Jackson

Springs    Treatment      Center    (“Jackson        Springs”).       Freida    Green

(“Green”), a member of Jackson Springs’ staff, completed C.W.F.’s

Evaluation for Admission/Continued Stay (“Green’s evaluation”).

Green described her findings, included C.W.F.’s medications and

recommended his admission for treatment or rehabilitation.

     On 8 August 2012, Green filed a Request for Hearing to

determine       whether    the     court     concurred     with   the       voluntary

admission/continued stay.           Green attached her evaluation as well

as a psychological evaluation prepared by licensed psychological

associate Daniel Huang, M.A., dated 15 January 2012 (“Huang’s

evaluation”).

     Dr.       Leah   McCallum,    Ph.D.     (“Dr.    McCallum”),     performed     a

Comprehensive Clinical Assessment (“McCallum’s assessment”) dated

10 August 2012, which included, inter alia, C.W.F.’s general health

and behavioral health history, described his removal from home for

sexually abusing his younger sister, physical abuse by his father,

and the precipitating events that caused his problems.                  McCallum’s

assessment also included recommendations for C.W.F.’s treatment

within a structural 24-hour therapeutic environment.                  Dr. McCallum

justified treatment at Jackson Springs because less intense levels
                                            -3-
of care where C.W.F. remained in the home and received community

based treatment had been attempted but were unsuccessful.                      In the

less    structured      treatment         environments,    C.W.F.    continued      to

exhibit emotional and behavioral problems both in the home and

community settings.

       At the hearing in Moore County District Court on 22 August

2012 to determine whether C.W.F. should be treated at Jackson

Springs      or   whether    a   less      restrictive    environment       would   be

sufficient,       the    trial    court       reviewed    Green’s     and    Huang’s

evaluations that had been attached to the Request for Hearing.

C.W.F. was represented by appointed counsel.                      Jackson Springs

presented     the   testimony        of    clinical   director      Teresa    McGuire

(“McGuire”) as well as McCallum’s assessment.                 McGuire, a social

worker and clinical director at Jackson Springs, testified that

she    was   providing      C.W.F.    with    individual    and     group    therapy.

McGuire stated the reason C.W.F. was transferred to Jackson Springs

from his prior treatment facility in South Carolina. Specifically,

during C.W.F’s prior placement, he displayed physical and verbal

aggression and violated sexual boundaries with peers.                        McGuire

believed that in C.W.F.’s prior treatment facility, he had possibly

learned the skills he needed to reduce his physical and verbal
                                      -4-
aggression but had been unable to carry out those skills.             C.W.F.

objected to McGuire’s testimony.

     When     McGuire     was   questioned   regarding    the   purpose    of

reviewing a patient’s medical records, she answered that it is

part of the process of familiarizing the staff with a new patient’s

history, and that to prepare for the hearing she had reviewed

Green’s and Huang’s evaluations as well as McCallum’s assessment

(collectively,        “the   reports”).       C.W.F.     objected    to   the

introduction of the reports.         The trial court overruled C.W.F.’s

objections to McGuire’s testimony and also admitted the reports.

     The trial court found as fact all matters that had been set

out in Green’s evaluation, which included Green’s opinion that

C.W.F. was mentally ill, and incorporated it by reference as

findings.     Based on the findings, the trial court concluded that

C.W.F. was mentally ill and in need of continued treatment at

Jackson Springs because less restrictive measures would not be

sufficient.      In     addition,   the   court   concurred   with   C.W.F.’s

voluntary admission and authorized C.W.F.’s continued admission at

Jackson Springs for 90 days.         C.W.F. appeals.

     C.W.F. argues that the court erred by admitting and relying

on three reports prepared by non-testifying witnesses because the

reports violated his right to confrontation.           We agree.
                                 -5-
     N.C. Gen. Stat. § 122C-224.3(f) (2011) provides the criteria

for the trial court to determine whether a minor should remain in

a voluntary admission:

            For an admission to be authorized beyond the
            hearing, the minor must be (1) mentally ill or
            a substance abuser and (2) in need of further
            treatment at the 24-hour facility to which he
            has been admitted. Further treatment at the
            admitting facility should be undertaken only
            when lesser measures will be insufficient. It
            is not necessary that the judge make a finding
            of dangerousness in order to support a
            concurrence in the admission.

On appeal from an order of involuntary commitment, the questions

for determination are (1) whether the court’s findings of fact

“are indeed supported by the ‘facts’ which the court recorded in

its order as supporting its findings, and (2) whether in any event

there was competent evidence to support the court’s findings.”         In

re Hogan, 32 N.C. App. 429, 433, 232 S.E.2d 492, 494 (1977).        These

same issues must be addressed in an appeal from the voluntary

commitment of a minor.

     C.W.F. disputes the trial court’s findings of mental illness

and that further treatment at Jackson Springs was based upon

competent    evidence.    Specifically,   C.W.F.   argues    that    the

admission of all three reports deprived him of his right to

confrontation.
                                        -6-
      N.C. Gen. Stat. § 122C-224.3, which addresses hearings for

review     of    voluntary        admissions    of     minors,     provides      that

“[c]ertified      copies     of    reports     and    findings    of   physicians,

psychologists     and   other      responsible       professionals     as   well   as

previous and current medical records are admissible in evidence,

but the minor’s right, through his attorney, to confront and cross-

examine witnesses may not be denied.”                  N.C. Gen. Stat. § 122C-

224.3(c) (2011).        Thus, the plain language of this statute not

only permits admission of relevant medical records into evidence,

but also ensures the minor’s right to confront and cross-examine

witnesses.      Id.   The juxtaposition of these two points in a single

sentence indicates the legislature sought to protect the minor’s

right to confront and cross-examine witnesses regarding those

admissible records.

      In the instant case, McGuire was Jackson Springs’ sole witness

at   the   hearing.        C.W.F.’s     counsel      specifically      objected    to

McGuire’s reliance on the reports “on the grounds of hearsay, lack

of   confrontation,     and       foundation”    and   later     objected   to     the

admission of the reports themselves on the same grounds. The court

overruled the objections and admitted Green’s report as well as

Huang’s evaluation and McCallum’s assessment.                  McGuire indicated

that the purpose of all three reports was for the professionals at
                                    -7-
Jackson Springs to acquaint themselves with C.W.F.’s specific

needs and individual conditions as a new patient.

     The   trial    court   found   as    fact    all   matters   in   Green’s

evaluation, and incorporated it by reference as findings.                  The

court   made   no   additional   findings        of   fact.   While    Green’s

evaluation was certified as a true and exact copy of the Evaluation

for Admission/Continued Stay, and therefore admissible under N.C.

Gen. Stat. § 122C-224.3(c) as a certified copy of a report by a

“psychologist [or] other responsible professional,” Green was not

available to testify at the hearing.             In addition, Green was not

subject to cross-examination regarding her evaluation and opinions

regarding C.W.F.’s mental health. Therefore, the trial court erred

in relying solely on Green’s evaluation, since C.W.F. had no

opportunity to cross-examine her.

     The court’s conclusions of law that C.W.F. was mentally ill,

in need of continued treatment, and that less restrictive measures

than a voluntary commitment would not be sufficient, are based

solely upon Green’s report.      However, Green did not testify at the

hearing, and C.W.F. was unable to confront or cross-examine Green

regarding the findings and opinions she recorded in her evaluation.

Since N.C. Gen. Stat. § 122C-224.3(c) protects a minor’s right to

cross-examine witnesses regarding relevant medical records, we
                               -8-
vacate the trial court’s order, remand for further findings, and

need not address C.W.F.’s remaining arguments.

    Vacated and remanded.

    Judges ELMORE and STEPHENS concur.